DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 06/25/2019, Claims 15-20 have been cancelled, and Claims 1-14 and newly added Claims 21-26 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 21-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusk (US PGPub 2009/0082840).
 Regarding Claim 1, Rusk teaches a device for crimping a prosthetic heart valve from a radially expanded arrangement to a compressed arrangement (Paragraph 0051), the device comprising: 
a delivery sheath (10) defining a lumen configured to slidingly receive a delivery device (22) with the prosthetic heart valve (20) coupled thereto and a distal portion of the delivery sheath (10) defining an opening (16; Figure 1; Paragraph 0056), wherein the delivery sheath (10) is configured to be transluminally advanced in situ within a patient's vasculature to a treatment site within a patient's heart and wherein the distal portion is configured for positioning at the treatment site (Paragraph 0051); and 
a loading cone (18) coupled to a proximal end of the delivery sheath (10; Figure 1; Paragraph 0056), the loading cone (18) defining an opening in fluid communication with the lumen (16; see Figures 1-3), wherein the loading cone (18) is configured to receive the prosthetic heart valve (20) when coupled to the delivery device (22) in the radially expanded arrangement and compress the prosthetic heart valve into the compressed arrangement as the prosthetic heart valve (20) and the delivery device (22) are advanced distally through the loading cone (18) (Paragraph 0069, 0072, and 0075; see Figures 26-72 which has a means for moving a stent (20 as part of inner member 22)).
The Examiner notes that the prosthetic heart valve is not positively recited in the claims and thus the device of the prior art need only to be capable of delivering a heart valve. Paragraph 0051 of Rusk states that the device is for deploying a stent of other devices.
Regarding Claim 2, Rusk teaches the device of claim 1, wherein the loading cone (18) has a funnel portion (18’) and a collar (18”) extending therefrom, and wherein the collar (18”) is coupled to the proximal end of the delivery sheath (10; Figure 1; Paragraph 0056).
Regarding Claim 3, Rusk teaches the device of claim 2, wherein the collar (18”) has a constant diameter (Paragraph 0056).
Regarding Claim 4, Rusk teaches the device of claim 2, wherein the funnel portion (18’) and the collar (18”) have a common continuous interior surface, the common continuous interior surface having a decreasing diameter from the opening of the loading cone to the proximal end of the delivery sheath (Paragraph 0056 and 0060; Figures 1-3 and Figure 24)
Regarding Claim 8, Rusk teaches a system for percutaneously delivering a prosthetic heart valve (Paragraph 0051), the prosthetic heart valve (20) being radially self-expandable from a compressed arrangement to a radially expanded arrangement (Paragraph 0104), the system comprising: 
a delivery device (22) having a distal deployment portion (30) and a proximal control handle portion (23) by which the distal deployment portion is effectively controlled (See Figure 12), the distal deployment portion having the prosthetic heart valve (100) in the radially expanded arrangement coupled thereto (see Figure 5);
a delivery sheath (10) defining a lumen configured to slidingly receive the delivery device (22), the delivery sheath (10) having a distal portion (14) that defines an opening (16; see Figure 1), wherein the delivery sheath (10) is configured to be transluminally advanced in situ within a patient's vasculature to a treatment site within a patient's heart and wherein the distal portion (14) is configured for positioning at the treatment site (Paragraph 0051-0053); and 
a loading cone (18) coupled to a proximal end of the delivery sheath (10) (Paragraph 0056), the loading cone (18) defining an opening in fluid communication with the lumen (16; see Figures 1-3), wherein the loading cone (18) is configured to receive the prosthetic heart valve (20) when coupled to the delivery device (22) in the radially expanded arrangement (see Figures 5-7), and
wherein the prosthetic heart valve (100) in the radially expanded arrangement is inserted into the loading cone (18) by the delivery device (22) such that as the delivery device (22) is further advanced into the loading cone (18; see Figure 6), the prosthetic heart valve (20) is compressed until the prosthetic heart valve (20) is in the compressed arrangement (see the change from Figures 5-6), and wherein the prosthetic heart valve (20) and the delivery device (22) are further advanced distally through the delivery sheath toward the opening thereof (see Figure 7).
Regarding Claim 9, Rusk teaches the system of claim 8, wherein the loading cone (18) has a funnel portion (18’) and a collar (18”) extending therefrom, wherein the collar is coupled to the proximal end of the delivery sheath (10; see Paragraph 0056).
Regarding Claim 10, Rusk teaches the system of claim 9, wherein the collar (18”) has a constant diameter (Paragraph 0056).
Regarding Claim 11, Rusk teaches the system of claim 9, wherein the funnel portion (18’) and the collar (18”) have a common continuous interior surface (Paragraph 0057; see Figures 1-7), the common continuous interior surface having a decreasing diameter from the opening of the loading cone to the proximal end of the delivery sheath (see Figures 1-7).
Regarding Claim 21, Rusk teaches a device for crimping a prosthetic heart valve from a radially expanded arrangement to a compressed arrangement (Paragraph 0051), the device comprising: 
a delivery sheath (10) defining a lumen (16) configured to slidingly receive a delivery device (22) with the prosthetic heart valve (20) coupled thereto and a distal portion (16) of the delivery sheath (10) defining an opening (16; see Figures 1-7), wherein the delivery sheath (10) is configured to be transluminally advanced in situ within a patient's vasculature from an opening in a patient's femoral artery to a treatment site within a patient's heart and wherein the distal portion is configured for positioning at the treatment site (Paragraph 0051); 
a loading cone (18) coupled to a proximal end of the delivery sheath (10), the loading cone (18) defining an opening in fluid communication with the lumen (see Figures 1-7), wherein the loading cone (18) is configured to receive the prosthetic heart valve (20) when coupled to the delivery device (22) in the radially expanded arrangement (see Figure 5) and compress the prosthetic heart valve (20) into the compressed arrangement as the prosthetic heart valve and the delivery device are advanced distally through the loading cone on the delivery sheath (see Figures 6-7).
Regarding Claim 22, Rusk teaches the device of claim 21, wherein the loading cone (18) has a funnel portion (18’) and a collar (18”) extending therefrom, and wherein the collar (18) is coupled to the proximal end of the delivery sheath (10) (Figure 1 and Paragraph 0056).
Regarding Claim 23, Rusk teaches the device of claim 22, wherein the collar (18”) has a constant diameter (Figure 1; Paragraph 0056).
Regarding Claim 24, Rusk teaches the device of claim 22, wherein the funnel portion (18’) and the collar (18”) have a common continuous interior surface (Figures 1-7), the common continuous interior surface having a decreasing diameter from the opening of the loading cone to the proximal end of the delivery sheath (Figures 1-7).
Regarding Claim 26, Rusk teaches the device of claim 21, wherein the prosthetic heart valve is an aortic prosthetic heart valve and the treatment site is an annulus of a native aortic valve (Since the prosthetic heart valve is not positively recited in the body of the claims, this limitation is being interpreted as a functional limitation. It is the Examiner’s position that the device of Rusk is capable of treating a native aortic heart valve with an aortic prosthetic heart valve; see Figures 14 and 45 of stent members which could be used as heart valves as known in the art).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusk (US PGPub 2009/0082840) as applied to claims 1, 8, and 21 above, and further in view of Gold (US Patent 4,636,346).
Regarding Claim 7, 14, and 25, Rusk teaches the device of claims 1, 8 and 21, but fails to disclose wherein the distal portion is deformable and configured in a preformed curve.
Gold teaches a guiding catheter (12; Figure 1) that has a distal end “adapted to be formed into curved configurations and passed through branching vessels” (abstract) and thus teaches the distal portion of the guide catheter (12) is deformable and configured in a preformed curve (abstract; Figure 1).
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sheath of Rusk, such that it was deformable and has a preformed curved configuration at the distal portion, for the advantage of passing though tortuous vessels in the body.

Allowable Subject Matter
Claims 5-6 and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose: wherein the loading cone has an interior surface with grooves aligned substantially parallel to one another and directed toward the proximal end of the delivery sheath and wherein the loading cone has an interior surface with grooves aligned in a spiral formation and directed toward the proximal end of the delivery sheath.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771